Merwin, J. (dissenting):
The principle enunciated in People v. Remington (45 Hun, 329), and adopted by the Court of Appeals in its affirmance of the order in that case upon the opinion delivered at the General Term (109 N. Y. 631), is, I think, applicable to this case, and leads to the reversal of the order appealed from. It seems to me quite plain that the grade of service in the present case is not within the meaning of the statute as construed in the Remi/ngton case.
Order affirmed, with ten dollars costs and disbursements.